T. G. Kavanagh, C. J., and Levin, J.
(concurring and dissenting). We would affirm in Howell. We concur, for a different reason, in remand in Burkett.
In Howell, the failure of the judge to inform the defendant of the right to be presumed innocent until proven guilty beyond a reasonable doubt does not preclude a determination that Howell understandingly waived his right to a trial.
The failure of the judge in Burkett to inform the defendant of his right to compulsory process and *146to advise him that if he chose to remain silent no inferences adverse to him could be drawn does not preclude a determination that Burkett understandingly waived his right to trial.
In Burkett, the plea record shows that the defendant was charged with robbery armed and pled guilty to assault with intent to rob being armed. In Burkett, as in Crowder, it is implicit on the record that a bargain was made, but there was a failure to comply with the requirement that the agreement be stated on the record and affirmatively acknowledged by the defendant, his lawyer and the prosecutor. Remand to the trial court for a hearing to supplement the plea record regarding the requirements of 785.7(2) is the appropriate remedy in this case, as set forth in part VI (Insuring the Plea is Voluntary — Plea Agreement on the Record) of the memorandum opinion of the Court.